


XENIA HOTELS & RESORTS, INC.
DIRECTOR COMPENSATION PROGRAM
(AS AMENDED AND RESTATED AS OF MAY 29, 2015)


This Xenia Hotels & Resorts, Inc. (the “Company”) Director Compensation Program
(this “Program”) for non-employee directors of the Company (the “Directors”)
shall be effective as of May 29, 2015 (the “Effective Date”).


Cash Compensation


Effective as of the Effective Date, annual retainers will be paid in the
following amounts to Directors:


Director:


$70,000


Chair of Audit Committee:


$20,000


Chair of Compensation Committee:


$17,500


Chair of Nominating and Governance Committee:


$15,000


Non-Chair Committee Member:


$5,000


Non-Executive Chairman (additional retainer):


$105,000





All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter.


Equity Compensation


Initial Grant:
Each Director who is initially elected or appointed to serve on the Board after
the Effective Date shall be automatically granted on the effective date of such
initial election or appointment LTIP Units (as defined in the Third Amended and
Restated Agreement of Limited Partnership of XHR LP, as amended from time to
time) of XHR LP (“LTIP Units”) with a value equal to $75,000 (the “Initial
Grant”), provided, that if such initial election or appointment does not occur
at an annual meeting of the Company’s stockholders, the value of the Initial
Grant shall equal the product of (i) $75,000 multiplied by (ii) a fraction, the
numerator of which equals the number of full calendar months from the effective
date of such election or appointment through the first anniversary of the most
recent annual meeting of the Company’s stockholders and the denominator of which
equals twelve.


Annual Grant:
Each Director who is serving on the Board as of the date of each annual meeting
of the Company’s stockholders and who is re-elected as a Director at such annual
meeting shall, on the date of such annual meeting, be automatically granted LTIP
Units with a value of $75,000 (the “Annual Grant”).



Each Initial Grant and Annual Grant shall be fully vested as of the applicable
date of grant.


Non-Accredited Investors:
Notwithstanding the foregoing, in the event that a Director does not qualify as
an “accredited investor” within the meaning of Regulation D of the Securities
Act of 1933, as amended, on the date of any grant of LTIP Units to such Director
pursuant to this Program, then such Director shall not receive such grant of
LTIP Units and in lieu thereof shall automatically be granted an equivalent
number of fully vested shares of common stock of the Company (“Common Stock”).



Miscellaneous


For purposes of determining the number of LTIP Units subject to each Initial
Grant and each Annual Grant, the dollar value of such grant shall be divided by
the market closing price of a share of Common Stock on the date of such grant
(or, in the event that the date of grant is not a trading day, then on the
immediately preceding trading day), and shall be rounded up to the nearest whole
LTIP Unit.


The grant of any LTIP Units under this Program shall be subject to the terms of
the Third Amended and Restated Agreement of Limited Partnership of XHR LP, as
amended from time to time, the applicable Company equity incentive plan under
which the grant is made and, to the extent determined by the Company, the terms
set forth in a written agreement in a form prescribed by the board of directors
of the Company (the “Board”) or a committee designated by the Board.


Effectiveness, Amendment, Modification and Termination


This Program shall become effective as of the Effective Date, and as of the
Effective Date shall replace and supersede all previous director compensation
programs of the Company. This Program may be amended, modified or terminated by
the Board at any time and from time to time its sole discretion.



CH\1961704.5